Citation Nr: 1433993	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired mental disorder, to include mood disorder with depressive features, as due to service-connected heart disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including service in Vietnam from April 1966 to April 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran, through his attorney, cancelled his scheduled hearing via video conference scheduled for September 2013.  A request to reschedule the hearing is not of record.  Hence, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702 (2013).

In September 2013, the Veteran, through his attorney, submitted additional medical evidence under waiver of initial Agency of Original Jurisdiction (AOJ) review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for an acquired mental disorder, to include mood disorder with depressive features, as due to service-connected heart disorder, and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

There is competent evidence of an in-service right ankle injury but no evidence of a currently diagnosed right ankle disorder.


CONCLUSION OF LAW

The requirements for entitlement to service connection for residuals of right ankle injury have not been met.    38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran was not afforded a VA examination as part of the adjudication of the right ankle claim but finds no prejudice of failure to assist him.

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  All of the stated requirements must be present.

The September 2009 VCAA Notice Letter instructed the Veteran to provide medical evidence that showed a current right ankle disorder.  The Veteran's submissions did not address the right ankle.  Service treatment records are entirely negative for any entries related to complaints, findings, or treatment for a right ankle injury.  The September 1967 Report of Medical History for the Veteran's examination separation from active duty reflects he denied any prior history of a right ankle or other joint injury or treatment.  The September 1967 Report of Medical Examination For Separation reflects his lower extremities were assessed as normal.

In a December 2010 statement (VA Form 21-4138), the Veteran noted he injured the ankle while transferring supplies from one boat to another; he was treated at an aid station at Cam Rahn Bay; X-rays showed a chip fracture; and, he was placed on bed rest.  The Board deems the Veteran's statement as competent evidence of an in-service injury.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.159(a)(2).  Nonetheless, the record lacks evidence addressing the remaining elements of service connection.

The Veteran asserted further in his December 2010 statement that, since the reported in-service right ankle injury, it had become aggravated to the point to where he had to remain off of it for several days; and, X-rays taken several years ago showed evidence of the diagnosis he was given in Vietnam.  The Board finds this insufficient evidence of a current right ankle disorder, even under the low McClendon threshold, especially in light of later precedent that holds the requirement for Element 2 is more demanding than for Element 3.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed Cir. 2010).

Other than the Veteran's December 2010 statement, there is no evidence of a current right ankle disorder.  In light of the fact that no history of a right ankle injury was noted on the September 1997 Report of Medical History; the September 1997 Report of Medical Examination reflects the lower extremities were assessed as normal; and, the private medical records in the claims file related to the Veteran's heart and liver disease note no history or diagnosis of a right ankle disorder, the Board finds insufficient evidence of a current right ankle disability or persistent or recurrent symptoms of a right ankle disability.  Thus, there was no failure to assist the Veteran by not affording an examination related to the right ankle claim.  38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the right ankle claim.  Thus, the Board may address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b), however, only apply to chronic diseases listed under 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Analysis
 
The earlier discussion of whether an examination was triggered by the VCAA is incorporated here by reference.  As noted, there is no evidence of a currently diagnosed right ankle disorder.  The Veteran's December 2010 statement noted generalized, non-specific symptoms.  Thus, in the absence of evidence of a currently diagnosed right ankle disorder, the first requirement for service connection is not met; and, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching the above conclusion, the Board notes Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was indicated that in certain circumstances a layperson is competent to establish a diagnosis.  Specifically, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  However, none of these requirements have been met in the present case.

The Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals of right ankle injury is denied.


REMAND

There is evidence of relevant records that have not been obtained.


Accordingly, the case is REMANDED for the following action:

1.  The private report of Dr. TJN, Ph.D., notes that he provided psychological treatment of the Veteran for several years.  None of his treatment records are associated with the claims file.

2.  The AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all mental health care providers, VA and non-VA, to include Dr. N, who treated the Veteran for an acquired mental disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or by documentation in the claims file, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

3.  After the above is complete, regardless of whether additional records are obtained, send the claims file to the VA examiner who conducted the May 2011 PTSD examination.  Ask the examiner to advise in an addendum whether the Veteran was assessed for PTSD under the criterion in 38 C.F.R. § 3.304(f)(3) in light of his service in Vietnam.  The examiner is also asked to explain the definition of "subclinical PTSD" diagnosed at the May 2011 examination.  The examiner is also asked to specifically indicate agreement or disagreement with the September 2013 private evaluation by Dr. HH-G, Ph.D.  The VA examiner is asked to provide a full explanation for any agreement or disagreement.

The VA examiner is also asked to opine on the following: 
Is it at least as likely as not that any acquired mental disorder is due to his active service?  If not, is there at least a 50-probability that either, or all, of the Veteran's service-connected conditions aggravate (permanently worsen), any of his currently diagnosed acquired mental disorders, to include adjustment disorder with anxious and depressive features and/or mood disorder with major depressive features?  The examiner should provide a full explanation for any opinion rendered.

In the event the examiner who conducted the May 2011 PTSD examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinions cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


